Fourth Court of Appeals
                                    San Antonio, Texas
                                       September 14, 2016

                                       No. 04-16-00542-CV

                                   IN RE Kimberly WRIGHT

                                  Original Mandamus Proceeding

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On August 26, 2016, Relator filed a petition for writ of mandamus. The court has
considered Relator’s petition and Respondents’ response and is of the opinion that Relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.


           It is so ORDERED on September 14, 2016.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court